

	

		II

		109th CONGRESS

		2d Session

		S. 2572

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mr. Burns (for himself and

			 Mr. Rockefeller) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To amend the Aviation and Transportation

		  Security Act to extend the suspended service ticket honor

		  requirement.

	

	

		1.Short titleThis Act may be cited as the

			 Aviation Consumer Protection Extension

			 Act of 2006.

		2.Extension of

			 requirement for air carriers to honor tickets for suspended air passenger

			 serviceSection 145(c) of the

			 Aviation and Transportation Security Act (49 U.S.C. 40101 note) is amended by

			 striking November 19, 2005. and inserting November 30,

			 2007..

		

